 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS AGREEMENT (this “Agreement”), entered into as of the 17th day of
October, 2005, is made by and between John D. Swain, Fred Holcapek, EH&P
Investments AG, Ph Holding Group, Ma Cheng Ji, Zhou Wei, Zeng Xiu Lan, Gu Xiao
Dong, Jacksonville Management Ltd., Colin Wilson, and Alliance Capital
Management, Inc. (collectively, the “Shareholders”), Sun Oil & Gas, Inc.
(“SUNO”), China U.S. Bridge Capital, Ltd. (“China U.S.”) and Hanzhong Fang
(“Fang”) (together, China U.S. and Fang are referred to herein as the “Buyer”).
     Whereas, The Shareholders desire to sell to the Buyer and the Buyer wishes
to purchase and acquire from the Shareholders all of the Shareholders’ shares of
SUNO’s shares of capital stock, representing 74.3% of the capital stock of SUNO,
pursuant to the terms and conditions of this Agreement.
     Now, Therefore, in consideration of the representations, warranties and
agreements set forth herein, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1   Definitions. In this Agreement the following terms will have the following
meanings:

  (a)   “Agreement” means this Stock Purchase Agreement;     (b)   “Closing”
means the completion, on the date hereof, of the transactions contemplated
hereby in accordance with Article 7 hereof;     (c)   “Place of Closing” means
the offices of Harter, Secrest & Emery LLP, or such other place as the Buyer and
SUNO may mutually agree upon;     (d)   “SUNO Accounts Payable and Liabilities”
means all accounts payable and liabilities of SUNO, on a consolidated basis, due
and owing or otherwise constituting a binding obligation of SUNO and its
subsidiaries (other than an SUNO Material Contract) as of October 17, 2005, as
set forth is Schedule “A” hereto;     (e)   “SUNO Accounts Receivable” means all
accounts receivable and other debts owing to SUNO, on a consolidated basis, as
of October 17, 2005, as set forth in Schedule “B” hereto;     (f)   “SUNO
Assets” means the undertaking and all the property and assets of the SUNO
Business of every kind and description wheresoever situated including, without
limitation, SUNO Equipment, SUNO Inventory, SUNO Material Contracts, SUNO
Accounts Receivable, SUNO Cash, SUNO Intangible Assets and SUNO Goodwill, and
all credit cards, charge cards and banking cards issued to SUNO;     (g)   “SUNO
Bank Accounts” means all of the bank accounts, lock boxes and safety deposit
boxes of SUNO and its subsidiaries or relating to the SUNO Business as set forth
in Schedule “C” hereto;     (h)   “SUNO Business” means all aspects of any
business conducted by SUNO and its

 



--------------------------------------------------------------------------------



 



- 3 -

subsidiaries;     (i)   “SUNO Cash” means all cash on hand or on deposit to the
credit of SUNO and its subsidiaries on the date hereof;     (j)   “SUNO Common
Shares” means the shares of common stock in the capital of SUNO;     (k)   “SUNO
Preferred Shares” means the shares of preferred stock in the capital of SUNO    
(l)   “SUNO Debt to Related Parties” means the debts owed by SUNO and its
subsidiaries to any affiliate, director or officer of SUNO as described in
Schedule “D” hereto;     (m)   “SUNO Equipment” means all machinery, equipment,
furniture, and furnishings used in the SUNO Business, including, without
limitation, the items more particularly described in Schedule “E” hereto;    
(n)   “SUNO Financial Statements” means, collectively, the audited consolidated
financial statements of SUNO for the fiscal year ended January 31, 2005, and the
unaudited consolidated financial statements of SUNO for the six month period
ended July 31, 2005, true copies of which are attached as Schedule “F” hereto;  
  (o)   “SUNO Goodwill” means the goodwill of the SUNO Business including the
right to all corporate, operating and trade names associated with the SUNO
Business, or any variations of such names as part of or in connection with the
SUNO Business, all books and records and other information relating to the SUNO
Business, all necessary licenses and authorizations and any other rights used in
connection with the SUNO Business;     (p)   “SUNO Insurance Policies” means the
public liability insurance and insurance against loss or damage to the SUNO
Assets and the SUNO Business as described in Schedule “G” hereto;     (q)  
“SUNO Intangible Assets” means all of the intangible assets of SUNO and its
subsidiaries, including, without limitation, SUNO Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
SUNO and its subsidiaries;     (r)   “SUNO Inventory” means all inventory and
supplies of the SUNO Business as of October 17, 2005, as set forth in Schedule
“H” hereto;     (s)   “SUNO Material Contracts” means the burden and benefit of
and the right, title and interest of SUNO and its subsidiaries in, to and under
all trade and non-trade contracts, engagements or commitments, whether written
or oral, to which SUNO or its subsidiaries are entitled whereunder SUNO or its
subsidiaries are obligated to pay or entitled to receive the sum of $750 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month’s notice, and those
contracts listed in Schedule “I” hereto; and

 



--------------------------------------------------------------------------------



 



- 4 -

  (t)   “Shares” shall mean the SUNO Common Shares to be sold to Buyer by SUNO
hereunder.

     Any other terms defined within the text of this Agreement will have the
meanings so ascribed to them.
1.2 Captions and Section Numbers. The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.
1.3 Section References and Schedules. Any reference to a particular “Article”,
“section”, “paragraph”, “clause” or other subdivision is to the particular
Article, section, clause or other subdivision of this Agreement and any
reference to a Schedule by letter will mean the appropriate Schedule attached to
this Agreement and by such reference the appropriate Schedule is incorporated
into and made part of this Agreement.
1.4 Severability of Clauses. If any part of this Agreement is declared or held
to be invalid for any reason, such invalidity will not affect the validity of
the remainder which will continue in full force and effect and be construed as
if this Agreement had been executed without the invalid portion, and it is
hereby declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.
ARTICLE 2
PURCHASE AND SALE
2.1 Issuance of the Shares. Subject to all of the terms and conditions of this
Agreement, the Shareholders do hereby sell, assign, transfer and convey to the
Buyer, and the Buyer does hereby purchase and accept from the Shareholders, all
of the Shares as set forth on Exhibit A, free and clear of all encumbrances,
liens, charges and claims, which Shares represent 74.3% of the capital stock of
SUNO.
2.2 Purchase Price; Payment. The purchase price for the Shares is Six Hundred
Thousand Dollars ($600,000) (the “Purchase Price”) and shall be paid by wire
transfer $600,000 of immediately available funds or bank or certified check in
accordance with Exhibit A.
ARTICLE 3
SELLERS’ REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties. The Shareholders and SUNO jointly and
severally make the representations and warranties set forth below and intend and
acknowledge that the Buyer will rely thereon in entering into this Agreement and
in approving and completing the transactions contemplated hereby. Any schedules
described in or contemplated by such representations and warranties shall be
prepared both as of the date of this Agreement and as of the date of the
Closing.
The Sellers

  (a)   Power and Capacity. Each Shareholder has the power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby. This Agreement constitutes each Shareholders’s valid, legal
and binding obligation and is enforceable against such Shareholder in accordance
with its terms, subject, however, as to enforcement, to bankruptcy, insolvency,
fraudulent

 



--------------------------------------------------------------------------------



 



- 5 -
transfer, moratorium and similar laws of general applicability relating to or
affecting creditors’ rights;
SUNO — Corporate Status and Capacity

  (b)   Incorporation. SUNO is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada, and is in good standing with
the office of the Secretary of State for the State of Nevada;     (c)   Carrying
on Business. SUNO does not currently conduct any business activity. SUNO is not
required SUNO to register or otherwise be qualified to carry on business in any
foreign jurisdiction;     (d)   Corporate Capacity. SUNO has the corporate
power, capacity and authority to own the SUNO Assets;     (e)   Reporting
Status; Listing. SUNO is required to file current reports with the Securities
and Exchange Commission pursuant to section 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and SUNO’s Common Shares are quoted on
the National Association of Securities Dealers, Inc.’s Over-the-Counter Bulletin
Board System (the “OTC Bulletin Board”). SUNO has filed all reports required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the five years preceding the date hereof (or such shorter
period as the SUNO was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Documents”) and is
current with respect to its Exchange Act filing requirements. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statement therein, in light of
the circumstances under which they were made, not misleading. All material
agreements to which SUNO is a party or to which the property or assets of SUNO
are subject have been appropriately filed as exhibits to the SEC Documents as
and to the extent required under the Exchange Act. The financial statements of
SUNO included in the SEC Documents comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission), and
fairly present in all material respects (subject in the case of unaudited
statements, to normal, recurring audit adjustments) the financial position of
SUNO as at the dates thereof and the results of its operations and cash flows
for the periods then ended. SUNO is not aware of any facts which would make
SUNO’s Common Stock ineligible for quotation on the OTC Bulletin Board;

SUNO — Capitalization

  (f)   Authorized Capital. The authorized capital of SUNO consists of: (i)
200,000,000 SUNO Common Shares, $0.001 par value, of which 32,264,046 SUNO
Common Shares are presently issued and outstanding.

 



--------------------------------------------------------------------------------



 



- 6 -

  (g)   No Option. No person, firm or corporation has any agreement, warrant or
option or any right capable of becoming an agreement or option for the
acquisition of SUNO Common Shares or SUNO Preferred Shares or for the purchase,
subscription or issuance of any other securities of SUNO;

SUNO — Records and Financial Statements

  (h)   Charter Documents. The charter documents of SUNO have not been altered
since its incorporation, except as filed in the record books of SUNO;     (i)  
Corporate Minute Books. The corporate minute books of SUNO and its subsidiaries
are complete and each of the minutes contained therein accurately reflect the
actions that were taken at a duly called and held meeting or by consent without
a meeting. All actions by SUNO and its subsidiaries which required director or
shareholder approval are reflected on the corporate minute books of SUNO and its
subsidiaries. SUNO and its subsidiaries are not in violation or breach of, or in
default with respect to, any term of their respective Certificates of
Incorporation (or other charter documents) or by-laws.     (j)   SUNO Financial
Statements. The SUNO Financial Statements present fairly, in all material
respects, the assets and liabilities (whether accrued, absolute, contingent or
otherwise) of SUNO, on a consolidated basis, as of the respective dates thereof,
and the sales and earnings of the SUNO Business during the periods covered
thereby, in all material respects and have been prepared in substantial
accordance with generally accepted accounting principles consistently applied;  
  (k)   SUNO Accounts Payable and Liabilities. There are no liabilities,
contingent or otherwise, of SUNO or its subsidiaries which are not disclosed in
Schedule “A” hereto or reflected in the SUNO Financial Statements and neither
SUNO nor its subsidiaries have guaranteed or agreed to guarantee any debt,
liability or other obligation of any person, firm or corporation. Without
limiting the generality of the foregoing, all accounts payable and liabilities
of SUNO and its subsidiaries as of October 17, 2005 are described in Schedule
“A” hereto;     (l)   SUNO Accounts Receivable. All the SUNO Accounts Receivable
result from bona fide business transactions and services actually rendered
without, to the knowledge and belief of SUNO, any claim by the obligor for
set-off or counterclaim;     (m)   SUNO Bank Accounts. All of the SUNO Bank
Accounts, their location, numbers and the authorized signatories thereto are as
set forth in Schedule “C” hereto;     (n)   No Debt to Related Parties. Except
as disclosed in Schedule “D” hereto, neither SUNO nor its subsidiaries are, and
on Closing will not be, indebted to any affiliate, director or officer of SUNO;
    (o)   No Related Party Debt to SUNO. No director or officer or affiliate of
SUNO is now indebted to or under any financial obligation to SUNO or its
subsidiaries on any account whatsoever;     (p)   No Dividends. No dividends or
other distributions on any shares in the capital of SUNO have been made,
declared or authorized since the date of SUNO Financial Statements;     (q)   No
Payments. No payments of any kind have been made or authorized since the

 



--------------------------------------------------------------------------------



 



- 7 -
date of the SUNO Financial Statements to or on behalf of officers, directors,
shareholders or employees of SUNO or its subsidiaries or under any management
agreements with SUNO or its subsidiaries, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them;

  (r)   No Pension Plans. There are no pension, profit sharing, group insurance
or similar plans or other deferred compensation plans affecting SUNO or its
subsidiaries;     (s)   No Adverse Events. Since the date of the SUNO Financial
Statements

  (i)   there has not been any adverse change in the financial position or
condition of SUNO, its subsidiaries, its liabilities or the SUNO Assets or any
damage, loss or other change in circumstances affecting SUNO, the SUNO Business
or the SUNO Assets or SUNO’s right to carry on the SUNO Business, other than
changes in the ordinary course of business,     (ii)   there has not been any
damage, destruction, loss or other event (whether or not covered by insurance)
adversely affecting SUNO, its subsidiaries, the SUNO Business or the SUNO
Assets,     (iii)   there has not been any increase in the compensation payable
or to become payable by SUNO to any of SUNO’s officers, employees or agents or
any bonus, payment or arrangement made to or with any of them,     (iv)   the
SUNO Business has been and continues to be carried on in the ordinary course,  
  (v)   SUNO has not waived or surrendered any right of material value,     (vi)
  Neither SUNO nor its subsidiaries have discharged or satisfied or paid any
lien or encumbrance or obligation or liability other than current liabilities in
the ordinary course of business, and     (vii)   no capital expenditures in
excess of $750 individually or $2,000 in total have been authorized or made.

SUNO — Income Tax Matters

  (t)   Tax Returns. All tax returns and reports of SUNO and its subsidiaries
required by law to be filed have been filed and are true, complete and correct,
and any taxes payable in accordance with any return filed by SUNO and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;     (u)   Current Taxes.
Adequate provisions have been made for taxes payable for the current period for
which tax returns are not yet required to be filed and there are no agreements,
waivers, or other arrangements providing for an extension of time with respect
to the filing of any tax return by, or payment of, any tax, governmental charge
or deficiency by SUNO or its subsidiaries. There are no contingent tax
liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;

 



--------------------------------------------------------------------------------



 



- 8 -
SUNO — Applicable Laws and Legal Matters

  (v)   Licenses. SUNO and its subsidiaries hold all licenses and permits as may
be requisite for carrying on the SUNO Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have an adverse effect on the SUNO Business;
    (w)   Applicable Laws. Neither SUNO nor its subsidiaries have been charged
with or received notice of breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which they are subject or which apply
to them the violation of which would have an adverse effect on the SUNO Business
(greater than $750), and to SUNO’s knowledge, neither SUNO nor its subsidiaries
are in breach of any laws, ordinances, statutes, regulations, bylaws, orders or
decrees the contravention of which would result in an adverse impact on the SUNO
Business;     (x)   Pending or Threatened Litigation. There is no litigation or
administrative or governmental proceeding pending or threatened against or
relating to SUNO, its subsidiaries, the SUNO Business, or any of the SUNO Assets
nor does SUNO have any knowledge after due investigation of any deliberate act
or omission of SUNO or its subsidiaries that would form any basis for any such
action or proceeding;     (y)   No Bankruptcy. Neither SUNO nor its subsidiaries
have made any voluntary assignment or proposal under applicable laws relating to
insolvency and bankruptcy and no bankruptcy petition has been filed or presented
against SUNO or its subsidiaries and no order has been made or a resolution
passed for the winding-up, dissolution or liquidation of SUNO or its
subsidiaries;     (z)   Labor Matters. Neither SUNO nor its subsidiaries are
party to any collective agreement relating to the SUNO Business with any labor
union or other association of employees and no part of the SUNO Business has
been certified as a unit appropriate for collective bargaining or, to the best
knowledge of SUNO, has made any attempt in that regard;     (aa)   Finder’s
Fees. Neither SUNO nor its subsidiaries are party to any agreement which
provides for the payment of finder’s fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein;

Execution and Performance of Agreement

  (bb)   Authorization and Enforceability. The completion of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
corporate action on the part of SUNO;     (cc)   No Violation or Breach. The
execution and performance of this Agreement will not:

  (i)   violate the charter documents of SUNO or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which SUNO or its subsidiaries are party,     (ii)   give any
person any right to terminate or cancel any agreement including,

 



--------------------------------------------------------------------------------



 



- 9 -
without limitation, the SUNO Material Contracts, or any right or rights enjoyed
by SUNO or its subsidiaries,

  (iii)   result in any alteration of SUNO’s or its subsidiaries’ obligations
under any agreement to which SUNO or its subsidiaries are party including,
without limitation, the SUNO Material Contracts,     (iv)   result in the
creation or imposition of any lien, encumbrance or restriction of any nature
whatsoever in favor of a third party upon or against the SUNO Assets,     (v)  
result in the imposition of any tax liability to SUNO or its subsidiaries
relating to the SUNO Assets, or     (vi)   violate any court order or decree to
which either SUNO or its subsidiaries are subject;

SUNO Assets — Ownership and Condition

  (dd)   Business Assets. The SUNO Assets comprise all of the property and
assets of the SUNO Business, and no other person, firm or corporation owns any
assets used by SUNO in operating the SUNO Business, whether under a lease,
rental agreement or other arrangement, other than as disclosed in Schedules “E”
or “H” hereto;     (ee)   Title. SUNO is the legal and beneficial owner of the
SUNO Assets, free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances or other claims whatsoever, save and except as disclosed
in Schedules “E” or “H” hereto;     (ff)   No Option. No person, firm or
corporation has any agreement or option or a right capable of becoming an
agreement for the purchase of any of the SUNO Assets;     (gg)   SUNO Insurance
Policies. SUNO and its subsidiaries maintain the public liability insurance and
insurance against loss or damage to the SUNO Assets and the SUNO Business as
described in Schedule “G” hereto;     (hh)   SUNO Material Contracts. The SUNO
Material Contracts listed in Schedule “I” constitute all of the material
contracts of SUNO and its subsidiaries;     (ii)   No Default. There has not
been any default in any obligation of SUNO or any other party to be performed
under any of the SUNO Material Contracts, each of which is in good standing and
in full force and effect and unamended (except as disclosed in Schedule “I”
hereto), and SUNO is not aware of any default in the obligations of any other
party to any of the SUNO Material Contracts;     (jj)   No Compensation on
Termination. There are no agreements, commitments or understandings relating to
severance pay or separation allowances on termination of employment of any
employee of SUNO or its subsidiaries. Neither SUNO nor its subsidiaries are
obliged to pay benefits or share profits with any employee after termination of
employment except as required by law;

SUNO Assets — SUNO Equipment

  (kk)   SUNO Equipment. The SUNO Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good

 



--------------------------------------------------------------------------------



 



- 10 -
working condition;
SUNO Assets — SUNO Goodwill and Other Assets

  (ll)   SUNO Goodwill. SUNO and its subsidiaries do not carry on the SUNO
Business under any other business or trade names. SUNO does not have any
knowledge of any infringement by SUNO or its subsidiaries of any patent,
trademarks, copyright or trade secret;

SUNO Business

  (mm)   Maintenance of Business. Since the date of the SUNO Financial
Statements, SUNO and its subsidiaries have not entered into any agreement or
commitment except in the ordinary course and except as disclosed herein;    
(nn)   Subsidiaries. SUNO does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm; and

SUNO — Shares

  (oo)   Shares. The Shares when delivered to the Buyer shall be validly issued
and outstanding as fully paid and non-assessable shares and the Shares shall be
transferable upon the books of SUNO, in all cases subject to the provisions and
restrictions of all applicable securities laws.

3.2 Survival. The representations and warranties herein will be true at and as
of the date hereof in all material respects. Notwithstanding the completion of
the transactions contemplated hereby, the waiver of any condition contained
herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by the Buyer, the
representations and warranties made herein shall survive the Closing and be
effective for a period of thirty-six months (36) months from the date hereof.
3.3 Indemnity. The Shareholders agree to jointly and severally indemnify and
save harmless the Buyer from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of the Shareholders to defend any such claim), resulting from the
breach by them of any representation or warranty made under this Agreement or
from any misrepresentation in or omission from any certificate or other
instrument furnished or to be furnished by SUNO to the Buyer hereunder.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER
4.1 Representations and Warranties. The parties constituting the Buyer jointly
and severally make the representations and warranties set forth below and intend
and acknowledge that SUNO and the Shareholders will rely thereon in entering
into this Agreement and in approving and completing the transactions
contemplated hereby. Any schedules described in or contemplated by such
representations and warranties shall be prepared both as of the date of this
Agreement and as of the date of the Closing.

  (a)   Power and Capacity. Each party constituting the Buyer has the power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby. This Agreement constitutes each party
constituting the Buyer’s valid, legal and binding obligation and is enforceable
against it in

 



--------------------------------------------------------------------------------



 



- 11 -
accordance with its terms, subject, however, as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity, regardless of whether such enforceability is considered in
equity or at law;

  (b)   No Conflict. Neither the execution and delivery of this Agreement by
either party constituting the Buyer, nor compliance with any of the provisions
hereof, nor the consummation of the transactions contemplated hereby, will:
(a) result in a default, or give rise to any right of termination, cancellation
or acceleration, under any term, condition or provision of any contract or other
instrument or obligation to which either party constituting the Buyer is a party
or by which its assets may be bound; or (b) violate any order, writ, injunction
or decree applicable to either party constituting the Buyer, or any of its
properties or assets.     (c)   Legal Proceedings, Etc. There is no legal,
equitable, administrative or arbitration action, suit, proceeding or known
investigation pending or threatened against or affecting either party
constituting the Buyer. There is no judgment, decree, injunction, rule or order
of any court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against either party constituting the Buyer and there is
no basis for any action, suit, proceeding or investigation against Buyer.

4.2 Survival. The representations and warranties of the Buyer contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time. Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by the Sellers, the
representations and warranties of the Buyer made herein shall survive the
Closing and be effective for a period of thirty-six (36) months from the date
hereof.
4.3 Indemnity. The Buyer agrees to indemnify and save harmless SUNO from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of the Buyer to
defend any such claim), resulting from the breach by any of them of any
representation or warranty of such party made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by the Buyer to the Sellers hereunder.
ARTICLE 5
FURTHER COVENANTS
5.1 Legend. The Buyer agrees to the imprinting of the following legend on any
certificates representing the Shares:
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES ARE “RESTRICTED SECURITIES”
WITHIN THE MEANING

 



--------------------------------------------------------------------------------



 



- 12 -
OF RULE 144(3) OF THE SECURITIES ACT AND MAY NOT BE RESOLD PUBLICLY UNDER RULE
144 UNTIL CERTAIN HOLDING PERIOD REQUIREMENTS ARE MET.”
5.2 Expenses of the Parties. Except as otherwise expressly provided in this
Agreement, all expenses incurred by SUNO and the Shareholders in the
preparation, negotiation, authorization and consummation of this Agreement and
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, counsel and accountants, shall be borne solely by the
Shareholders, and neither the Buyer nor SUNO shall have any responsibility with
respect thereto.
5.3 Further Assurances. Each party shall cooperate with the other, take such
further action and execute and deliver such further documents as may be
reasonably requested by any other party in order to carry out the terms and
purposes of this Agreement.
ARTICLE 6
CONDITIONS PRECEDENT
6.1 Conditions Precedent in favor of SUNO and the Shareholders. The obligations
of SUNO and the Shareholders to carry out the transactions contemplated hereby
are subject to the fulfillment of each of the following conditions precedent on
or before the Closing:

  (a)   all documents or copies of documents required to be executed and
delivered to SUNO hereunder will have been so executed and delivered;     (b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Buyer at or prior to the Closing will have been complied
with or performed; and     (c)   the transactions contemplated hereby shall have
been approved by all other regulatory authorities having jurisdiction over the
subject matter hereof, if any.

6.2 Waiver by SUNO and the Shareholders. The conditions precedent set out in the
preceding section are inserted for the exclusive benefit of SUNO and the
Shareholders and any such condition may be waived in whole or in part by SUNO or
the Shareholders at or prior to Closing by delivering to the Buyer a written
waiver to that effect signed by SUNO or the Shareholders, as the case may be. In
the event that the conditions precedent set out in the preceding section are not
satisfied on or before the Closing, the Shareholders shall be released from all
obligations under this Agreement.
6.3 Conditions Precedent in Favor of the Buyer. The obligation of the Buyer to
carry out the transactions contemplated hereby is subject to the fulfillment of
each of the following conditions precedent on or before the Closing:

  (a)   all documents or copies of documents required to be executed and
delivered to the SUNO or the Shareholders hereunder will have been so executed
and delivered;     (b)   SUNO, its officers and directors and each Shareholder
shall be current in their respective filing obligations with the Securities and
Exchange Commission (it being understood that Schedule 13Ds and Forms 3 and 4
may be required to be filed by such parties, as applicable);     (c)   all of
the terms, covenants and conditions of this Agreement to be complied with or
performed by the Shareholders or SUNO at or prior to the Closing will have been
complied with or performed;

 



--------------------------------------------------------------------------------



 



- 13 -

  (d)   SUNO will have delivered the Shares, duly and validly issued, to the
Buyer at the Closing;     (e)   title to the Shares will be free and clear of
all mortgages, liens, charges, pledges, security interests, encumbrances or
other claims whatsoever;     (h)   the transactions contemplated hereby shall
have been approved by all other regulatory authorities having jurisdiction over
the subject matter hereof, if any;     (i)   the completion of the transfer of
all assets and liabilities of SUNO on or prior to the Closing will have been
completed to the satisfaction of the Buyer, which transfer shall reflected in
the schedules provided to the Buyer as of the date of the Closing; and     (j)  
The Buyer shall have received from SUNO’s counsel a legal opinion in form and
substance satisfactory to SUNO.

6.4 Waiver by the Buyer. The conditions precedent set out in the preceding
section are inserted for the exclusive benefit of the Buyer and any such
condition may be waived in whole or in part by the Buyer at or prior to the
Closing by delivering to SUNO and Shareholders a written waiver to that effect
signed by the Buyer. In the event that the conditions precedent set out in the
preceding section are not satisfied on or before the Closing the Buyer shall be
released from all obligations under this Agreement.
6.5 Confidentiality. Notwithstanding any provision herein to the contrary, the
parties hereto agree that the existence and terms of this Agreement are
confidential and that if this Agreement is terminated pursuant to the preceding
section the parties agree to return to one another any and all financial,
technical and business documents delivered to the other party or parties in
connection with the negotiation and execution of this Agreement and shall keep
the terms of this Agreement and all information and documents received from the
other party and the contents thereof confidential and not utilize nor reveal or
release same, provided, however, that SUNO will be required to issue news
releases regarding the execution and consummation of this Agreement and file a
Current Report on Form 8-K with the Securities and Exchange Commission
respecting the proposed transaction contemplated hereby together with such other
documents as are required to maintain SUNO’s status as being current in all of
its filings with the Securities and Exchange Commission, subject to the review
and approval of the Buyer of any and all copy and/or documents drafted by SUNO.
ARTICLE 7
CLOSING
7.1 Closing. The sale of the Shares and the other transactions contemplated by
this Agreement will be closed at the Place of Closing in accordance with the
closing procedure set out in this Article.
7.2 Closing Deliveries of the Buyer. On or before the Closing, the Buyer will
deliver or cause to be delivered to the Sellers:

  (a)   this Agreement, duly executed by the Buyer;     (b)   the Purchase Price
    (c)   all reasonable consents or approvals required to be obtained by the
Buyer for the purposes of completing the transaction contemplated herein and
preserving and

 



--------------------------------------------------------------------------------



 



- 14 -
maintaining the interests of the Buyer; and

  (d)   such other documents as SUNO may reasonably require to give effect to
the terms and intention of this Agreement.

7.3 Closing Deliveries of the Sellers. On or before the Closing, SUNO and the
Shareholders shall deliver or cause to be delivered to the Buyer:

  (a)   this Agreement, duly executed by the Sellers;     (b)   share
certificates representing the Shares;     (c)   resignations of all of the
officers of SUNO as of the date hereof;     (d)   updated schedules of SUNO and
the Shareholders, dated as of the date of the Closing;     (e)   a certified
copy of a resolution of the directors of SUNO dated as of the date hereof
appointing the nominees of the Buyer as officers of the Buyer;     (f)   a
resolution of the directors of SUNO appointing Zhenggang Wang to the board of
directors of SUNO as of the Closing and an undated resolution appointing the
nominee of the Buyer listed below in Article 8 to the board of directors of
SUNO;     (g)   undated resignation Peter G. Wilson as a director of SUNO;    
(h)   resignations of all directors other than Peter G. Wilson, if any, as
directors of SUNO dated as of the date hereof;     (i)   all reasonable consents
or approvals required to be obtained by the Buyer for the purposes of completing
the transaction contemplated herein and preserving and maintaining the interests
of the Buyer;     (j)   the legal opinion of SUNO’s counsel referred to in
Section 6.3(j); and     (k)   such other documents as the Buyer may reasonably
require to give effect to the terms and intention of this Agreement.

ARTICLE 8
POST-CLOSING MATTERS
     Forthwith after the Closing, the Buyer and the Shareholders agree to use
all their best efforts to:

  (a)   file with the Securities and Exchange Commission a report on
Schedule 14F-1 disclosing the change in control of SUNO and, 10 days after such
filing, date the resolutions appointing Jimei Liu to the board of directors of
SUNO, and forthwith date and accept the resignation of Peter G. Wilson as a
director of SUNO;     (b)   file a Form 8-K with the Securities and Exchange
Commission disclosing the terms of this Agreement;     (c)   file reports on
Forms 13D and 3 with the Securities and Exchange Commission disclosing the
acquisition of the Shares by the Buyer; and

 



--------------------------------------------------------------------------------



 



- 15 -

  (d)   take such steps are required to change the name of SUNO to as Buyer may
determine.

ARTICLE 9
GENERAL PROVISIONS
9.1 Arbitration. The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith. If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in Monroe County, New York.
9.2 Notice. Any notice required or permitted to be given by any party will be
deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopier. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopier shall be deemed to have been
received on the actual date of delivery.
9.3 Addresses for Service. The address for service of notice of each of the
parties hereto is as follows:

  (a)   the Shareholders:

Law Office of Luke C. Zouvas
5398 Jamestown Road
San Diego, CA 92117
Attn: Luke C. Zouvas, Esq.

  (b)   the Buyer:

China US Bridge Capital, Ltd.
Suite 05B, 15th Floor
Convention Plaza, Office Tower #1
Harbour Road, Wan Chai
Hong Kong
with a copy to:
Harter, Secrest & Emery llp
1600 Bausch and Lomb Place
Rochester, New York 14604
Attention: Daniel R. Kinel, Esq..

 



--------------------------------------------------------------------------------



 



- 16 -
9.4 Change of Address. Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.
9.5 Amendment. This Agreement may be amended only by a writing executed by each
of the parties hereto.
9.6 Entire Agreement. The provisions contained herein constitute the entire
agreement among the Buyer and the Sellers respecting the subject matter hereof
and supersede all previous communications, representations and agreements,
whether verbal or written, among the Buyer and the Sellers with respect to the
subject matter hereof.
9.7 Enurement. This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.
9.9 Assignment. This Agreement is not assignable without the prior written
consent of the parties hereto.
9.10 Counterparts. This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.
9.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State. The parties agree to be subject
to the exclusive jurisdiction and venue of the state and federal courts located
in Monroe County, New York.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



- 17 -
     IN WITNESS WHEREOF the parties have executed this Agreement effective as of
the day and year first above written.

     
 
  SUNO:
 
   
 
   
 
  By: Peter G. Wilson, President
 
   
 
  BUYER:
 
   
 
   
 
  Hanzhong Fang, Individually
 
   
 
  China U.S. Bridge Capital, Ltd.
 
   
 
   
 
  By: Yu Guo Qiong, President
 
   
 
  SHAREHOLDERS:
 
   
 
  EH&P Investments
 
   
 
   
 
  By:
 
   
 
   
 
  John D. Swain, Individually
 
   
 
   
 
  Fred Holcapek, Individually
 
   
 
  PH Holding Group
 
   
 
   
 
  By:
 
   
 
   
 
  Ma Cheng Ji, Individually

 



--------------------------------------------------------------------------------



 



- 18 -

     
 
   
 
  Zhou Wei, Individually
 
   
 
   
 
  Zeng Xiu Lan, Individually
 
   
 
   
 
  Gu Xiao Dong, Individually
 
   
 
  Jacksonville Management Ltd.
 
   
 
   
 
  By:
 
   
 
   
 
  Colin Wilson, Individually
 
   
 
  Alliance Capital Management, Inc.
 
   
 
   
 
  By:

 



--------------------------------------------------------------------------------



 



- 19 -
Exhibit A

          Name of Shareholder   Number of Shares   Percent of Outstanding

 